Exhibit 10.19

 

 

 

AGREEMENT OF PURCHASE AND SALE

 

between

 

CREATIVE BATH PRODUCTS, INC.,

 

Seller

 

and

 

CVD EQUIPMENT CORPORATION,

 

Purchaser

 

Premises:

 

555 North Research Place, Central Islip, New York 11722 (Section: 164; Block 4;
Lots 5, 6, 7 and Right of Way over Lot 4)

 

 

 

As of October 24, 2017

 

 

 

1

--------------------------------------------------------------------------------

 

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (“Agreement” or “Contract”), made as of
October, 2017, by and among CREATIVE BATH PRODUCTS, INC., a New York
corporation, having an address of 250 CREATIVE DRIVE, CENTRAL ISLIP, NEW YORK,
11722 (“Seller”), and CVD EQUIPMENT CORPORATION a New York corporation, having
an address of 355 SOUTH TECHNOLOGY DRIVE CENTRAL ISLIP, NEW YORK, 11722
(“Purchaser”).

 

W I T N E S S E T H :

 

1.     Agreement to Sell and Purchase; Description of Property.

 

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, upon the terms and conditions hereinafter contained, all right,
title and interest of Seller in and to (a) that certain lot, piece or parcel of
land located at 555 North Research Place, Central Islip, New York 11722
(Section: 164; Block 4; Lots 5, 6, 7 and Right of Way over Lot 4), such land as
bounded and more particularly described in Exhibit A-1 attached hereto and
hereby made a part hereof (collectively the “Land”), together with (i) the
building(s) erected thereon (collectively the “Building”) and any and all other
fixtures and improvements erected thereon (the Building and such other fixtures
and improvements being hereinafter collectively referred to as the
“Improvements”), (ii) the land lying in the bed of any street, highway, road or
avenue, opened or proposed, public or private, in front of or adjoining the
Land, to the center line thereof, (iii) any rights of way, appendages,
appurtenances, easements, sidewalks, alleys, gores or strips of land adjoining
or appurtenant to the Land or any portion thereof and used in conjunction
therewith, (iv) any development rights appurtenant to the Land or any portion
thereof and (v) any award or payment made or to be made in lieu of any of the
foregoing or any portion thereof and any unpaid award for damage to the Land or
any of the Improvements by reason of change of grade or closing of any street,
road or avenue, it being understood and agreed that Seller will execute and
deliver to Purchaser on the Closing Date (as hereinafter defined) or thereafter
(which obligation shall survive the Closing (as hereinafter defined)), upon
reasonable written request, all proper instruments for the conveyance of such
right, title and interest and for the assignment and collection of any such
awards or payments, without representation or warranty by or recourse to Seller
and without extension of any survival periods relating thereto, (b) all
fixtures, machinery, tangible personal property and equipment used exclusively
in connection with or attached or appurtenant to or at or upon all or any
portion of the Land and the Improvements at the date hereof, including, without
limitation, such fire protection, heating, plumbing, electrical and air
conditioning systems as now exist thereat, (c) the interest of the landlord in
and to all Leases (as hereinafter defined) of all or any portion of the Land and
the Improvements, and all security deposits held by Seller thereunder on the
Closing Date, and (d) permits and licenses, if any, held solely for use in
connection with all or any portion of the Land and the Improvements.

 

All of the above enumerated property, rights and interests to be sold to
Purchaser pursuant to this Agreement (including, without limitation, the
Building and Improvements erected on the Land or any part thereof) are
hereinafter sometimes collectively referred to as the “Property”.

 

2

--------------------------------------------------------------------------------

 

 

2.     Exceptions to Title; Title Matters

 

2.1     The Property is sold and shall be conveyed subject to the following
(collectively, the “Permitted Exceptions”):

 

2.1.1     All presently existing and future liens for unpaid real estate taxes
and water and sewer charges not due and payable as of the date of the Closing
Date, subject to adjustment as herein below provided.

 

2.1.2     All present and future zoning, building, environmental and other laws,
ordinances, codes, restrictions and regulations of all governmental authorities
having jurisdiction with respect to the Property, including, without limitation,
Section 421-a of the New York Real Property Tax Law, landmark designations and
all zoning variances and special exceptions, if any (collectively, “Laws and
Regulations”).

 

2.1.3     All covenants, restrictions and rights and all customary easements and
agreements, including, without limitation those for the erection and/or
maintenance of water, gas, steam, electric, telephone, sewer or other utility
pipelines, poles, wires, conduits or other like facilities, and appurtenances
thereto, over, across and under the Property (collectively, “Rights”), provided
that they do not interfere with or prohibit the maintenance or industrial use of
the premises as it presently exists, nor prohibit the paving of the landbanked
parking area.

 

2.1.4     Any state of facts an accurate survey may show provided the same does
not render the title unmarketable.

 

2.1.5     Any state of facts attributable directly or indirectly to acts or
omissions of Purchaser or by any Affiliate of Purchaser. For Purposes of this
Agreement, an “Affiliate” means any “Person”, that is, a natural person or
entity that, directly or indirectly, controls the other Person, any Person that
the other Person controls, or any Person or entity that is under common control
with the other Person. For purposes of the preceding sentence, the term
“control” means the power, direct or indirect, to direct or cause the direction
of the management and policies of a Person through voting securities, by
contract or otherwise.

 

2.1.6     INTENTIONALLY OMITTED.

 

2.1.7     Consents by Seller or any former owner of the Property for the
erection of any structure or structures on, under or above any street or streets
on which the Property may abut.

 

2.1.8     Encroachments and/or projections of stoop areas, roof cornices, window
trims, vent pipes, cellar doors, steps, columns and column bases, flue pipes,
signs, piers, lintels, window sills, fire escapes, satellite dishes, protective
netting, sidewalk sheds, ledges, fences, coping walls (including retaining walls
and yard walls), air conditioners and the like, if any, on, under or above any
street or highway, the Property or any adjoining property.

 

2.1.9     Variations between tax lot lines and lines of record title.

 

3

--------------------------------------------------------------------------------

 

 

2.1.10     Standard conditions and exceptions to title contained in the form of
title policy or “marked-up” title commitment employed by the Title Company (as
hereinafter defined).

 

2.1.11     Any financing statements, chattel mortgages, encumbrances or
mechanics’ or other liens entered into by, or arising from, any financing
statements filed on a day more than five (5) years prior to the Closing and any
financing statements, chattel mortgages, encumbrances or mechanics’ or other
liens filed against property no longer on the Property, the foregoing – provided
that the title insurer designated by the Purchaser shall be willing, without
special premium, to omit all such exceptions to title insurance coverage and
further provided that same shall be acceptable to the Institutional Lender
designated by Purchaser.

 

2.1.12     INTENTIONALLY OMITTED.

 

2.1.13     Any other matter which the Title Company may raise as an exception to
title, provided the Title Company designated by Purchaser will without special
premium, omit all exceptions to title insurance or insure against collection or
enforcement of same out of the Property and title is not rendered unmarketable,
and further provided that same shall be acceptable to the Institutional Lender
(as defined below) designated by Purchaser.

 

2.2     Purchaser agrees to cause title to the Property to be examined by any
reputable title or abstract company licensed to transact business in the State
of New York (the “Title Company”) and shall direct the Title Company to deliver
copies of such title report, including any modifications or continuation reports
(collectively the “Title Report”) to Seller’s attorney simultaneously with the
delivery of same to Purchaser. Purchaser shall order an examination of title in
respect of the Property from a title company licensed or authorized to issue
title insurance by the New York State Insurance Department or any agent for such
title company within five (5) business days after the Purchaser receives a fully
executed original of this Contract.

 

2.3     If, on the Closing Date, Seller is unable to convey to Purchaser title
to the Property subject to and in accordance with the provisions of this
Agreement, Seller shall be entitled, upon written notice delivered to Purchaser
at least five business days prior to the scheduled Closing Date, to reasonable
adjournments of the Closing one or more times for a period not to exceed thirty
(30) days in the aggregate (or such additional time as Purchaser may consent to)
to enable Seller to convey such title to the Property. If at the adjourned date
Seller fails or is unable to convey title subject to and in accordance with the
provisions of this Agreement, Purchaser may terminate this Agreement by written
notice to Seller and Escrow Agent (as hereinafter defined) delivered on or
promptly after the date scheduled for the Closing, in which event Escrow Agent
shall repay to Purchaser the Downpayment (as hereinafter defined), subject to
Section 2.4 hereof. This Agreement shall thereupon be deemed canceled and become
void and of no further effect, and neither party hereto shall have any
obligations of any nature to the other hereunder or by reason hereof, except
that the provisions of Sections 13, 24 and 27 hereof shall survive such
termination. If Seller elects to adjourn the Closing as provided above, this
Agreement shall remain in effect for the period or periods of adjournment, in
accordance with its terms. Seller shall not be required to take or bring any
action or proceeding or any other steps to remove any defect in or objection to
title or to fulfill any condition precedent to Purchaser’s obligations under
this Agreement or to expend any moneys therefor, nor shall Purchaser have any
right of action against Seller therefor, at law or in equity, except that Seller
shall, on or prior to the Closing, pay, discharge or remove of record or cause
to be paid, discharged or removed of record at Seller’s sole cost and expense
all of the following items: (a) Voluntary Liens, as defined below, (including
all sums due or which by virtue of this transaction will become due from the
Seller to the Town of Islip IDA & their counsel) judgments and federal, state
and municipal tax liens) (as hereinafter defined) and (b) other liens
encumbering the Property (other than open real estate taxes, water and sewer
charges that are subject to adjustment in accordance with Section 7 hereof other
than Permitted Exceptions) which (i) are in liquidated amounts and which may be
satisfied solely by the payment of money (including the preparation or filing of
appropriate satisfaction instruments in connection therewith). The term
“Voluntary Liens” as used herein shall mean liens and other encumbrances (other
than Permitted Exceptions) which Seller has knowingly and intentionally placed
or allowed to be placed on the Property, inclusive of mortgages. There shall be
no monetary limitation on Seller’s obligation to cure Voluntary Liens, other
liens, or mortgages. Notwithstanding anything to the contrary contained herein,
Seller shall resolve or remit payment for all monetary fines and/or penalties
associated with any Violations (as defined below) which were issued prior to the
date of Closing by any governmental department, agency or bureau having
jurisdiction as to the conditions affecting the Premises, and all such
violations shall be removed or complied with by the Seller. If such removal or
compliance has not been completed prior to Closing, Seller shall pay to
Purchaser at Closing the reasonably estimated unpaid cost to effect or complete
such removal or compliance. However, Seller in their sole discretion shall have
the option to place an amount of money approved by Purchasers title company in
escrow for a defined period of time in order to remove any Violations issued
prior to Closing.

 

4

--------------------------------------------------------------------------------

 

 

2.4     Notwithstanding anything in Section 2.3 above to the contrary, Purchaser
may at any time accept such title as Seller can convey, without reduction of the
Purchase Price (as hereinafter defined) or any credit or allowance on account
thereof or any claim against Seller. The acceptance of the Deed (as hereinafter
defined) by Purchaser shall be deemed to be full performance of, and discharge
of, every agreement and obligation on Seller’s part to be performed under this
Agreement, except for such matters which are expressly stated in this Agreement
(or any subsequent agreement signed by the parties) to survive the Closing, to
the limit of such survival.

 

2.5     The amount of any unpaid taxes, assessments and water and sewer charges
which Seller is obligated to pay and discharge, with interest and penalties, may
at the option of Seller be paid by Purchaser out of the balance of the Purchase
Price, if bills therefor with interest and penalties thereon figured to said
date are furnished to or obtained by the Title Company at the Closing for
payment thereof.

 

2.6     If the Property shall, at the time of the Closing, be subject to any
liens such as for judgments or transfer, inheritance, estate, franchise, license
or other similar taxes or any encumbrances or other title exceptions which would
be grounds for Purchaser to reject title hereunder, the same shall not be deemed
an objection to title provided that, at the time of the Closing, either (a)
Seller delivers certified or official bank teller’s checks at the Closing in the
amount required to satisfy the same and delivers to Purchaser and/or the Title
Company at the Closing instruments in recordable form (and otherwise in form
reasonably satisfactory to the Title Company in order to omit the same as an
exception to its title policy) sufficient to satisfy and discharge of record
such liens and encumbrances together with the cost of recording or filing such
instruments or (b) the Title Company will otherwise issue or bind itself to
issue a policy which will without special premium, omit an exceptions to title
insurance or insure Purchaser against collection thereof from or enforcement
thereof against the Property and title is not rendered unmarketable, and further
provided that same shall be acceptable to the Institutional Lender designated by
Purchaser.

 

5

--------------------------------------------------------------------------------

 

 

2.7     INTENTIONALLY OMITTED.

 

3.     Purchase Price and Payment.

 

3.1     The purchase price payable to Seller for the Property is Thirteen
Million Eight Hundred Fifty Thousand and 00/100 DOLLARS ($13,850,000.00) (the
“Purchase Price”), subject to such apportionments, adjustments and credits as
are provided in Sections 7, 10, and12 hereof.

 

3.2     The Purchase Price shall be payable as follows:

 

(a)      Five Hundred Thousand and 00/100 DOLLARS ($500,000.00) (such principal
amount being the “Downpayment”) upon the signing of this Agreement, by bank
check drawn on a member bank of the New York Clearinghouse Association, payable
to Campolo, Middleton & McCormick, LLP AS ATTORNEY (“Escrow Agent”), subject to
collection. The Downpayment shall be held by Escrow Agent and disbursed in
accordance with the terms and conditions of this Agreement. The Downpayment
shall be held by Escrow Agent in a NON-INTEREST bearing account and disbursed in
accordance with the terms and conditions of this Agreement.

 

(b)     The balance of the Purchase Price shall be paid to Seller on the Closing
Date, in accordance with Section 3.2 hereof, subject to the apportionments,
adjustments and credits referenced in Section 3.2 above, simultaneously with the
delivery of the Deed by one or more of the following methods: certified
check(s), official bank tellers check(s), federal funds wire transfer of
immediately available funds to an account at such bank or banks as shall be
designated by Seller, except that uncertified checks of Purchaser payable to the
order of Seller up to the amount of ten thousand ($10,000.00) dollars in the
aggregate shall be acceptable for sums payable at Closing .

 

3.3     Subject to Section 24, whenever in this Agreement Purchaser is entitled
to a return of the Downpayment, Purchaser shall be entitled to the return of the
Downpayment actually being held by Escrow Agent pursuant to this Agreement.
Subject to Section 24, whenever in this Agreement Seller is entitled to retain
the Downpayment, Seller shall be entitled to the Downpayment actually being held
by Escrow Agent pursuant to this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

4.     Mortgage Commitment Contingency

 

(A)     The obligation of Purchaser to purchase under this Contract is
conditioned upon issuance on or before the date (the “Commitment Date”) which is
forty-five (45) days after the date hereof, of a written commitment from an
Institutional Lender pursuant to which such Institutional Lender agrees to make
a first mortgage loan to Purchaser, at Purchaser’s sole cost and expense, of
$10,387,500.00 for a term of ten (10) years with an amortization schedule of not
less than 20 years (or such lesser sum, shorter term or different amortization
schedule as Purchaser shall be willing to accept) at the prevailing fixed or
adjustable rate of interest and on other customary commitment terms (the
“Commitment”). A commitment conditioned on the Institutional Lender’s approval
of an appraisal and/or environmental inspection shall not be deemed a
“Commitment” hereunder until an appraisal and environmental inspection are
approved (and if that does not occur before the Commitment Date, Purchaser may
cancel under subparagraph (D) hereof unless the Commitment Date is extended).

 

 

(B)

Purchaser shall (i) make prompt application to one or, at Purchaser’s election,
more than one Institutional Lender for such mortgage loan, (ii) furnish accurate
and complete information regarding Purchaser and Purchaser’s principals, as
required, (iii) pay all fees, and charges required in connection with such
application and loan, (iv) pursue such application with diligence (including the
securing of such environmental reports required by such Institutional Lender),
and (v) cooperate in good faith with such Institutional Lender(s) to obtain a
Commitment. Purchaser shall accept a Commitment meeting the terms set forth in
subparagraph (A) and shall comply with all requirements of such Commitment (or
any other commitment accepted by Purchaser).

 

 

(C)

If all Institutional Lenders to whom applications were made deny such
applications in writing prior to the Commitment Date, Purchaser may cancel this
Contract by giving Notice thereof to Seller, within 5 business days after the
Commitment Date with a copy of such denials and all application materials
(except to the extent that they contain material non-public information),
provided that Purchaser has complied with all its obligations under this
section.

  

  (D)

If no Commitment is issued by an Institutional Lender on or before the
Commitment Date, then, unless Purchaser has accepted a written commitment from
an Institutional Lender that does not conform to the terms set forth in
subparagraph (A) hereof, Purchaser may cancel this Contract by giving Notice to
Seller, within 5 business days after the Commitment Date , provided that such
Notice includes the name and address of the Institutional Lender(s) to whom
application was made and that Purchaser has complied with all its obligations
under this section.

 

7

--------------------------------------------------------------------------------

 

 

 

(E)

If this Contract is canceled by Purchaser pursuant to subparagraphs (C) or (D)
hereof, neither party shall thereafter have any further rights against, or
obligations or liabilities to, the other by reason of this Contract, except that
(i) the Downpayment shall be promptly refunded to Purchaser and (ii) those
provisions which, by the express terms of this Contract survive cancellation,
shall survive.

 

 

(F)

For purposes of this Contract, the term “Institutional Lender” shall mean any
(i) bank, savings bank, trust company, savings and loan association, credit
union whether organized under the laws of the State of New York, the United
States or any other state, foreign banking corporation licensed by the
Superintendent of Banks of New York or regulated by the Comptroller of the
Currency to transact business in New York State; or (ii) mortgage banker
licensed pursuant to Article 12-D of the Banking Law;

 

5.     Closing.

 

5.1     The closing of the transaction contemplated hereby (the “Closing”) shall
occur on or about NINETY (90) days immediately following the date that Purchaser
receives a fully executed duplicate original of this Agreement being herein
referred to as the “Closing Date”). However, notwithstanding the foregoing, at
the sole election of the Purchaser (or its Assigns), after a title
report/commitment has been issued and received by Seller, upon not less than
three (3) days written Notice (which may be served by email directed to Seller’s
attorney) excluding November 23, 24 or December 22, 25, 26, 27, 28, 29 Closing
shall take place on the date so designated by Purchaser (or its Assigns), TIME
BEING OF THE ESSENCE with respect to Seller’s obligations pursuant to this
Section “5.”

 

5.2     The Closing will occur at the offices of Campolo, Middleton & McCormick,
LLP at 4175 Veterans Memorial Highway, Suite 400, Ronkonkoma, NY 11779 or such
location as designated by Purchaser’s mortgage lender.

 

6.     As Is.

 

6.1     Seller represents and warrants that the Premises shall be delivered at
Closing (i) vacant, (ii) free of tenancies and occupancies, (iii) broom clean,
(iv) with the existing plumbing, electrical, heating, ventilation and air
conditioning systems and equipment and loading dock doors in working order and
(v) with the roof free of leaks. Except as expressly set forth in this Contract
to the contrary, Purchaser is expressly purchasing the Property in its existing
condition “AS IS, WHERE IS, AND WITH ALL FAULTS” with respect to all facts,
circumstances, conditions and defects, and, except as is expressly set forth in
this Agreement to the contrary, Seller has no obligation to determine or correct
any such facts, circumstances, conditions or defects or to compensate Purchaser
for same. Seller has specifically bargained for the assumption by Purchaser of
all responsibility to investigate the Property, Laws and Regulations, Rights,
Facts, and of all risk of adverse conditions and has structured the Purchase
Price and other terms of this Agreement in consideration thereof. Purchaser has
undertaken all such investigations of the property, laws and regulations,
rights, facts, and Violations as Purchaser deems necessary or appropriate under
the circumstances as to the status of the Property and based upon same, except
as is expressly set forth in this Agreement to the contrary, Purchaser is and
will be relying strictly and solely upon such inspections and examinations and
the advice and counsel of its own consultants, agents, legal counsel and
officers and Purchaser is and will be fully satisfied that the Purchase Price is
fair and adequate consideration for the Property and, by reason of all the
foregoing, Purchaser assumes the full risk after Closing of any loss or damage
(subject to Section 12 below) occasioned by any fact, circumstance, condition or
defect pertaining to the Property.

 

8

--------------------------------------------------------------------------------

 

 

6.2     Except as expressly set forth in this Contract to the contrary, Seller
hereby disclaims all warranties of any kind or nature whatsoever (including,
without limitation, warranties of habitability and fitness for particular
purposes), whether expressed or implied, including, without limitation,
warranties with respect to the Property. Purchaser acknowledges that it is not
relying upon any representation of any kind or nature made by Seller, or Broker
(as hereinafter defined), or any of their respective direct or indirect members,
partners, shareholders, officers, directors, employees or agents (collectively,
the “Seller Related Parties”) with respect to the Property, and that, in fact,
no such representations were made except as expressly set forth in this
Agreement. To the extent required to be operative, the disclaimers and
warranties contained herein are “conspicuous” disclaimers for purposes of any
applicable Laws and Regulations. Except to the extent expressly set forth in
this Contract to the contrary, Purchaser, for itself and its agents, affiliates,
successors and assigns (collectively, the “Purchaser Related Parties”), hereby
releases and forever discharges Seller Related Parties from any and all rights,
claims and demands at law or in equity, whether known or unknown at the time of
this Agreement, which Purchaser Related Parties have or may have in the future,
arising out of the physical and/or environmental condition of the Property,
including, without limitation, any claim for indemnification or contribution
arising under the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. §§ 9601 et seq.) or any similar Federal, State or local
statute, rule or ordinance relating to liability of property owners for
environmental matters. The provisions of this Section 6.2 shall survive the
Closing or termination of this Agreement.

 

6.3     Seller represents and warrants that, to the best of Seller’s knowledge:
(i) there are no adverse Environmental Conditions (as defined below) affecting
the Premises; (ii) Seller does not have in its possession any environmental
documents pertaining to Environmental Conditions at the Premises, whether
prepared for or by Seller or some other party; (iii) no third party or
governmental claims, actions, or demands are pending or have been threatened
against the Seller or any other party in connection with Environmental
Conditions at the Premises; (iv) No lien or other restriction on the ownership,
occupancy, use or transferability of the Premises, has been imposed by any
governmental agency in connection with presence of any Hazardous Substances or
any release or threatened release of Hazardous Substances; and (v) neither the
Seller nor any other party has entered into or been subject to any consent
decree, compliance order, or administrative order issued pursuant to applicable
laws with respect to Environmental Conditions at the Premises, or received
notice under the citizen suit provision of any applicable law in connection with
Environmental Conditions at the Premises or any facilities or operation thereon.
Except for the foregoing, Seller makes no warranty with respect to the presence
of Hazardous Materials on, above or beneath the Land (or any parcel in proximity
thereto) or in any water on or under the Property. Except with regards to
joinder made within five (5) years from the date of Closing, Purchaser’s closing
hereunder shall be deemed to constitute an express waiver of Purchaser’s right
to cause Seller to be joined in any action brought under any Environmental Laws
(as hereinafter defined). The term “Hazardous Materials” shall mean (a) those
substances included within the definitions of any one or more of the terms
“hazardous materials”, “hazardous wastes”, “hazardous substances”, “industrial
wastes”, and “toxic pollutants”, as such terms are defined under the
Environmental Laws, or any of them, (b) petroleum and petroleum products,
including, without limitation, crude oil and any fractions thereof, (c) natural
gas, synthetic gas and any mixtures thereof, (d) asbestos and or any material
which contains any hydrated mineral silicate, including, without limitation,
chrysotile, amosite, crocidolite, tremolite, anthophylite and/or actinolite,
whether friable or non-friable, (e) polychlorinated biphenyl (“PCBs”) or
PCB-containing materials or fluids, (f) radon, (g) any other hazardous or
radioactive substance, material, pollutant, contaminant or waste, and (h) any
other substance with respect to which any Environmental Law or governmental
authority requires environmental investigation, monitoring or remediation. The
term “Environmental Laws” shall mean all federal, state and local laws,
statutes, ordinances and regulations, now or hereafter in effect, in each case
as amended or supplemented from time to time, including, without limitation, all
applicable judicial or administrative orders, applicable consent decrees and
binding judgments relating to the regulation and protection of human health,
safety, the environment and natural resources (including, without limitation,
ambient air, surface, water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material
Transportation Act, as amended (49 U.S.C. §§ 1801 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. §§ 136 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S. §§ 6901
et seq.), the Toxic Substances Control Act, as amended (15 U.S.C. §§ 2601 et
seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et seq.), the Federal
Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et seq.), the
Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act, as amended (42 U.S.C. §§ 300f et seq.), any state or
local counterpart or equivalent of any of the foregoing, and any federal, state
or local transfer of ownership notification or approval statutes.

 

9

--------------------------------------------------------------------------------

 

 

6.4     Except for the foregoing representations by Seller, Purchaser shall rely
solely upon Purchaser’s own knowledge of the Property based on its investigation
of the Property and its own inspection of the Property in determining the
Property’s physical condition. Except for the foregoing representation by
Seller, Purchaser releases Seller, the Seller Related Parties and their
respective successors and assigns from and against any and all claims which
Purchaser Related Party has or may have arising from or related to any matter or
thing related to or in connection with the Property, except as expressly set
forth in this Agreement to the contrary, any construction defects, errors or
omissions in the design or construction and any environmental conditions, and
neither Purchaser nor any Purchaser Related Party shall look to Seller, the
Seller Related Parties or their respective successors and assigns in connection
with the foregoing for any redress or relief. This release shall be given full
force and effect according to each of its express terms and provisions,
including those relating to unknown and unsuspected claims, damages and causes
of action. The provisions of this Section 6.4 shall survive the termination of
this Agreement or the Closing Date and shall not be deemed to have merged into
any of the documents executed or delivered at the Closing. To the extent
required to be operative, the disclaimers and warranties contained herein are
“conspicuous” disclaimers for purposes of any applicable Law or Regulation.

 

6.5     The provisions of this Section 6 shall survive the Closing or earlier
termination of this Agreement or the Closing Date and shall not be deemed to
have merged into any of the documents executed or delivered at the Closing.

 

7.     Apportionments.

 

7.1     At the Closing, the following items shall be apportioned between the
parties as of 11:59 PM EST on the day preceding the Closing Date. Any errors in
the apportionments pursuant to this Section 7 shall be corrected by appropriate
re-adjustment between Seller and Purchaser post-closing, provided that notice of
any such error, with supporting calculations, shall be given by Purchaser to
Seller or by Seller to Purchaser, as the case may be, no later than ninety (90)
days after the Closing, if ascertainable within such period, it being understood
and agreed that if any such items or errors are not ascertainable at the Closing
or within ninety (90) days thereafter, the apportionment shall be made
subsequent to the Closing when the charge or error is determined. Except as
otherwise specifically provided for herein, all apportionments shall be made in
the manner recommended by the Customs in Respect to Title Closings of the Real
Estate Board of New York, Inc., and there shall be no other apportionments. The
items to be apportioned are:

 

7.1.1     INTENTIONALLY OMITTED

 

7.1.2     Real estate taxes and PILOT, unmetered water and sewer charges and
vault charges, if any, and any and all other municipal or governmental
assessments of any and every nature levied or imposed upon the Property in
respect of the current lien year of the applicable taxing authority in which the
Closing Date occurs (the “Current Tax Year”), on a per diem basis based upon the
number of days in the Current Tax Year prior to the Closing Date (which shall be
allocated to Seller) and the number of days in the Current Tax Year on and after
the Closing Date (which shall be allocated to Purchaser). If the Closing shall
occur before the tax rate for the Current Tax Year is fixed, the apportionment
of real estate taxes or PILOT shall be upon the basis of the tax rate for the
next preceding fiscal period applied to the latest assessed valuation. Promptly
after the new tax rate is fixed for the fiscal period in which the Closing takes
place, the apportionment of real estate taxes shall be recomputed. Upon the
Closing Date and subject to the adjustment provided above, Purchaser shall be
responsible for real estate taxes and assessments levied or imposed upon the
Property payable in respect of the Current Tax Year In no event shall Seller be
charged with or be responsible for any increase in the real estate taxes or
assessments levied or imposed upon the Property resulting from the transfer of
the Property herein contemplated or from any improvements made or any lease
entered into at any time or for any reason. If any assessments levied or imposed
upon the Property are payable in installments, the installment for the Current
Tax Year shall be prorated in the manner set forth above and Purchaser hereby
assumes the obligation to pay any such installments due on and after the Closing
Date.

 

10

--------------------------------------------------------------------------------

 

 

7.1.3     Any charges or fees for transferable licenses and permits for the
Property, if any.

 

7.1.4     All other items customarily apportioned in connection with sale of
buildings substantially similar to the Building in the State of New York and
County of Suffolk.

 

7.2     If the Property is not on frontage and there are water meters on the
Property, Seller shall endeavor to furnish actual readings at the Closing, and
the unfixed meter charges and the unfixed sewer rents, if any, based thereon for
the intervening time shall be apportioned on the basis of such last final or
actual readings. If Seller fails or is unable to obtain such readings, the
Closing shall nevertheless proceed and the parties shall place in escrow an
amount reasonably agreeable to the parties and apportion the meter charges and
sewer rents on the basis of the last readings and bills received by Seller and
the same shall be appropriately readjusted after the Closing from said escrow on
the basis of a final water meter reading.

 

7.3     Seller shall not be required or entitled to assign any policies of
insurance in respect of the Property to Purchaser, and Purchaser shall be
responsible for obtaining its own insurance as of the Closing Date, and no
adjustment shall be made for any insurance premiums. Purchaser shall take all
necessary actions required to transfer all utility accounts to Purchaser as of
the Closing Date and Seller shall cooperate (at no cost to Seller) in connection
with any such transfer. Seller shall be entitled to a refund from any such
utility of any deposits made by Seller in connection therewith.

 

7.4     INTENTIONALLY OMITTED.

 

7.5     The provisions of this Section 7 shall survive the Closing; provided,
however, that any re-prorations or re-apportionments shall be made as and when
required under Section 7.1 above.

 

8.     Representations and Warranties of the Parties; Certain Covenants.

 

8.1     Seller warrants, represents and covenants to and with Purchaser that the
following are true and correct on the date hereof and shall be true and correct
at Closing:

 

8.1.1     Seller has the requisite power and authority to enter into and to
perform the terms of this Agreement. Seller is not subject to any law, order,
decree, restriction or agreement which prohibits or would be violated by this
Agreement or the consummation of the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action of Seller. This Agreement constitutes, and each document and instrument
contemplated hereby to be executed and delivered by Seller, when executed and
delivered, shall constitute the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its respective terms (subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally).

 

8.1.2     Seller is not a “foreign person” within the meaning of Section 1445 of
the Internal Revenue Code 1986, as amended, or any regulations promulgated
thereunder (collectively, the “Code”).

 

11

--------------------------------------------------------------------------------

 

 

8.1.3     Neither the execution, delivery and performance of this Agreement nor
the consummation of the transactions contemplated hereby is prohibited by, or
requires Seller to obtain any consent, authorization, approval or registration
under any law, statute, rule, regulation, judgment, order, writ, injunction or
decree which is binding upon Seller.

 

8.1.4     Seller has not entered into any written service contracts relating to
the Property (“Service Contracts”) which will be binding upon Purchaser after
the Closing.

 

8.1.5     Seller has not received written notice of any pending or threatened
condemnation or eminent domain proceedings that would affect the Property.

 

8.1.6     Seller is not, and will not become, a person or entity with whom
United States persons or entities are restricted or prohibited from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s specially
designated and blocked persons list) or under any statute, executive order
(including the November 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

 

8.1.7     Intentionally Omitted.

 

8.1.8     To the best of Seller’s knowledge, Seller has not received any written
notice that the Property is subject to any material violation or material
failure to comply with any law or municipal ordinance which will materially and
adversely affect the value of the Property.

 

8.1.9     Seller has not received written notice of and has no knowledge of any
action, suit, arbitration, unsatisfied order or judgment, government
investigation or proceeding pending against Seller with respect to the Premises,
including with respect to environmental violations, which if adversely
determined could individually or in the aggregate materially interfere with the
consummation of the transaction contemplated by this contract.

 

8.1.10     There are no underground fuel storage tanks at the Premises.

 

8.1.11     There is no union agreement governing the employees at the Property.

 

8.1.12     Neither Seller, nor any person controlling or controlled by Seller,
is a country, territory, individual or entity named on a Government List, and
the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)). For purposes of this
paragraph “Government List” means any of (a) the two lists maintained by the
United States Department of Commerce (Denied Persons and Entities), (b) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (c) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).

 

12

--------------------------------------------------------------------------------

 

 

For the purposes of this Agreement, the terms “to the actual knowledge of
Seller,” “to the best of Seller’s knowledge” and phrases of similar import shall
mean the actual knowledge of Robert Weiss (Seller’s Chief Operating Officer),
without independent inquiry or investigation (other than the review of Seller’s
records relating to the Property), or the actual knowledge of any of Seller’s
officers or directors without any special investigation, and shall not mean that
Seller or such individual is charged with knowledge of the acts, omissions
and/or knowledge of Seller’s property manager (or any employee thereof) or of
Seller’s other agents or employees or of Seller’s predecessors-in-title to the
Property. Subject to Purchaser's compliance with the requirements of this
Agreement, Seller’s representations and warranties contained in this Section 8.1
shall survive the Closing for a period of ninety (90) days after the Closing
(the “Survival Period”).

 

8.2     Purchaser warrants, represents and covenants to and with Seller that to
the best of its knowledge, the following are true and correct on the date hereof
and shall be true and correct at Closing:

 

8.2.1     Purchaser is not subject to any law, order, decree, restriction, or
agreement which prohibits or would be violated by this Agreement or the
consummation of the transactions contemplated hereby. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite action of Purchaser. This Agreement
constitutes, and each document and instrument contemplated hereby to be executed
and delivered by Purchaser, when executed and delivered, shall constitute the
legal, valid and binding obligation of Purchaser enforceable against Purchaser
in accordance with its respective terms (subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally).

 

8.2.2     Neither the execution, delivery and performance of this Agreement nor
the consummation of the transactions contemplated hereby is prohibited by, or
requires Purchaser to obtain any consent, authorization, approval or
registration under any law, statute, rule, regulation, judgment, order, writ,
injunction or decree which is binding upon Purchaser.

 

8.2.3     There are no judgments, orders, or decrees of any kind against
Purchaser unpaid or unsatisfied of record, nor any actions, suits or other legal
or administrative proceedings pending or, to the best of Purchaser’s actual
knowledge, threatened against Purchaser, which would have any material adverse
effect on the business or assets or the condition, financial or otherwise, of
Purchaser or the ability of Purchaser to consummate the transactions
contemplated by this Agreement.

 

8.2.4     Purchaser is not, and will not become, a person or entity with whom
United States persons or entities are restricted or prohibited from doing
business under regulations of the OFAC (including those named on OFAC’s
specially designated and blocked persons list) or under any statute, executive
order (including the November 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

 

13

--------------------------------------------------------------------------------

 

 

8.2.5     Purchaser has sufficient financial resources to pay the Purchase Price
and perform its obligations hereunder.

 

8.3     Purchaser agrees and acknowledges that, except as specifically set forth
in this Agreement, neither Seller nor any of the Seller Related Parties nor
Broker nor any agent nor any representative nor any purported agent or
representative of Seller or any of the Seller Related Parties or Broker have
made, and neither Seller nor any of the Seller Related Parties nor Broker are
liable for or bound in any manner by, any express or implied warranties,
guaranties, promises, statements, inducements, representations or information
pertaining to the Property or any part thereof. Without limiting the generality
of the foregoing, Purchaser has not relied on any representations or warranties,
and Seller, the Seller Related Parties and Broker have not made any
representations or warranties other than as expressly set forth herein, in
either case express or implied, as to (a) the current or future real estate tax
liabilities, assessments or valuations of the Property, (b) the potential
qualification of the Property for any and all benefits conferred by Federal,
state or municipal laws, whether for subsidies, special real estate tax
treatment, insurance, mortgages, or any other benefits, whether similar or
dissimilar to those enumerated, (c) the compliance of the Property, in its
current or any future state, with applicable zoning ordinances and the ability
to obtain a change in the zoning or a variance with respect to the Property’s’
non-compliance, if any, with said zoning ordinances, (d) the availability of any
financing for the alteration, rehabilitation or operation of the Property from
any source, including, without limitation, any state, city or Federal government
or any institutional lender, (e) the current or future use of the Property,
including, without limitation, to the Property’s use for residential (including
hotel, cooperative or condominium use) or commercial purposes, (f) the present
and future condition and operating state of any and all machinery or equipment
on the Property and the present or future structural and physical condition of
any building or its suitability for rehabilitation or renovation, (g) the
ownership or state of title of any personal property on the Property, (h) the
presence or absence of any Laws and Regulations or any Violations, (i) the
compliance of the Property or the Leases (or the rents thereunder) with any rent
control or similar law or regulation, and (j) the ability to relocate any Tenant
or to terminate any Lease, and (k) the layout, leases, potential leases, rents,
income, expenses, operation, agreements, licenses, easements, instruments,
documents or Service Contracts of or in any way affecting the Property. Further,
Purchaser acknowledges and agrees that neither Seller nor any of the Seller
Related Parties nor Broker are liable for or bound by (and Purchaser has not
relied upon) any verbal or written statements, representations or any other
information respecting the Property furnished by Seller, any of the Seller
Related Parties or Broker or any broker, employee, agent, consultant or other
person representing or purportedly representing Seller, any of the Seller
Related Parties or Broker. The provisions of this Section 8.3 shall survive the
Closing or the earlier termination of this Agreement.

 

8.4     For the purposes of this Agreement, the terms “to the actual knowledge
of Purchaser,” “to the best of Purchaser knowledge” and phrases of similar
import shall mean the actual knowledge of its President and CEO, Leonard A.
Rosenbaum, without independent inquiry or investigation, and shall not mean that
Purchaser or such individual is charged with knowledge of the acts, omissions
and/or knowledge of any of Purchaser other agents or employees. Subject to
Seller’s compliance with the requirements of this agreement, Purchaser’s
representations and warranties contained in Sections 8.2 and 8.3 shall survive
the Closing for a period of ninety (90) days after the Closing (the “Survival
Period”).

 

14

--------------------------------------------------------------------------------

 

 

9.     Closing Deliveries.

 

9.1     Seller shall deliver to Purchaser at the Closing the following:

 

9.1.1     A bargain and sale deed with covenants against grantor’s acts, in the
form attached hereto as Exhibit B and made a part hereof (the “Deed”), duly
executed and acknowledged by Seller for each Property.

 

9.1.2     A bill of sale, conveying and transferring to Purchaser all right,
title and interest of Seller, in and to all personal property at the Property
(the “Personal Property”), including, without limitation, all assignable
(without any third-party consent) licenses, permits, warranties and guarantees
and plans and specifications held by Seller in connection with the Property, in
the form attached hereto as Exhibit C and made a part hereof, duly executed by
Seller, it being expressly understood that no portion of the Purchase Price
shall be attributable to such Personal Property.

 

9.1.3     Intentionally Omitted.

 

9.1.4     Intentionally Omitted.

 

9.1.5     Intentionally Omitted.

 

9.1.6     Keys to each portion of the Property,

 

9.1.7     A certificate of non-foreign status in accordance with Section 1445 of
the Code, executed by Seller.

 

9.1.8     Corporate resolutions of Seller authorizing the transaction
contemplated herein and the execution and delivery of the documents required to
be executed and delivered hereunder.

 

9.1.9     A New York State Combined Real Estate Transfer Tax Return and Credit
Line Mortgage Certificate, Form TP-584 for the conveyance of the Property (the
“State Transfer Tax Return”), duly executed by Seller.

 

9.1.10     Intentionally Omitted.

 

9.1.11     A New York State Real Estate Real Property Transfer Report, Form
RP-5217 NYC (the “Transfer Report”), duly executed and acknowledged by Seller.

 

9.1.12     Seller shall deliver to Purchaser and the Title Company evidence of
the authority of Seller to enter into the transaction contemplated by this
Agreement and to execute and deliver the documents required to be executed and
delivered hereunder.

 

15

--------------------------------------------------------------------------------

 

 

9.1.13     Seller shall deliver to Purchaser, if required a certificate of
Seller, dated as of the Closing, certifying to the fulfillment of the conditions
set forth in Section 10.2.2 hereof.

 

9.1.14     To the extent in Seller’s possession or control, the following:
original (or copies if originals are unavailable) books and records, tenant
files, plans and specifications and other materials related to the operation of
the Property.

 

9.1.15     Seller shall deliver a title affidavit in the form as required by
Purchaser’s Title Company.

 

9.1.16     (a) If Seller is a corporation, copies of Seller’s (i) certificate of
incorporation, (ii) by laws, (iii) resolutions of its board of directors
authorizing the transaction contemplated by this Agreement and (iv) a good
standing certificate dated not more than thirty (30) days prior to the Closing
Date, (b) if Seller is a limited partnership, (i) copies of Seller’s certificate
of limited partnership, (ii) resolutions of the general partner of Seller
authorizing the transaction contemplated by this Agreement, (iii) consents of
Seller’s partners, if required under Seller’s agreement of limited partnership
and (iv) a good standing certificate dated not more than thirty (30) days prior
to the Closing Date, (c) if Seller is a limited liability company, Seller’s (i)
certificate of formation, (ii) operating agreement, (iii) good standing
certificate dated not more than thirty (30) days prior to the Closing Date, (iv)
any consents of Seller’s members required under the operating agreement to the
transaction contemplated herein and (v) resolutions authorizing the transaction
contemplated herein, which documents shall be accompanied by a certification
signed by a secretary, assistant secretary, managing member, or general partner,
as the case may be, certifying that such copies are true, complete and correct.

 

9.2     Purchaser shall deliver to Seller at Closing the following:

 

9.2.1     The balance of the Purchase Price.

 

9.2.2     (a) If Purchaser is a corporation, copies of Purchaser’s (i)
certificate of incorporation, (ii) by-laws, (iii) resolutions of its board of
directors authorizing the transaction contemplated by this Agreement and (iv) a
good standing certificate dated not more than thirty (30) days prior to the
Closing Date, (b) if Purchaser is a limited partnership, (i) copies of
Purchaser’s certificate of limited partnership, (ii) resolutions of the general
partner of Purchaser authorizing the transaction contemplated by this Agreement,
(iii) consents of Purchaser’s partners, if required under Purchaser’s agreement
of limited partnership and (iv) a good standing certificate dated not more than
thirty (30) days prior to the Closing Date, (c) if Purchaser is a limited
liability company, Purchaser’s (i) certificate of formation, (ii) operating
agreement, (iii) good standing certificate dated not more than thirty (30) days
prior to the Closing Date, (iv) any consents of Purchaser’s members required
under the operating agreement to the transaction contemplated herein and (v)
resolutions authorizing the transaction contemplated herein, which documents
shall be accompanied by a certification signed by a secretary, assistant
secretary, managing member, or general partner, as the case may be, certifying
that such copies are true, complete and correct.

 

9.2.3     Intentionally Omitted.

 

16

--------------------------------------------------------------------------------

 

 

9.2.4     The State Transfer Tax Return, executed and acknowledged by Purchaser.

 

9.2.5     Intentionally Omitted.

 

9.2.6     The Transfer Report, executed and acknowledged by Purchaser.

 

9.2.7     Such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser.

 

9.2.8     Such other instruments, agreements or other documents as may be
necessary or convenient to effectuate the provisions of this Agreement,
including, without limitation, a Property Owner’s Registration Form (Department
of Finance) and Customer Registration Form (Department of Environmental
Protection).

 

9.2.9     Any and all required approvals, inducements, resolutions or any other
such necessary government approvals from the Town of Islip Industrial
Development Agency authorizing the transfer of the Property.

 

10.     Conditions to the Closing Obligations.

 

10.1     Notwithstanding anything to the contrary contained herein, the
obligation of Seller to close title in accordance with this Agreement is
expressly conditioned upon the fulfillment by and as of the Closing Date of each
of the conditions listed below, provided that Seller, at its election, evidenced
by notice delivered to Purchaser at or prior to the Closing, may waive any of
such conditions:

 

10.1.1     Purchaser shall have executed and delivered to Seller all of the
documents, shall have paid all sums of money and shall have taken or caused to
be taken all of the other action required of Purchaser in this Agreement.

 

10.1.2     All representations and warranties made by Purchaser in this
Agreement shall be true and correct in all material respects as of the Closing
Date.

 

10.2     Notwithstanding anything to the contrary contained herein, the
obligation of Purchaser to close title and pay the Purchase Price in accordance
with this Agreement is expressly conditioned upon the fulfillment by and as of
the Closing Date of each of the conditions listed below, provided that
Purchaser, at its election, evidenced by notice delivered to Seller at or prior
to the Closing, may waive all or any of such conditions:

 

10.2.1     Seller shall have executed and delivered to Purchaser all of the
documents required to be delivered by Seller at the Closing, and shall have
taken or caused to be taken all of the other action required of Seller at the
Closing.

 

10.2.2     All representations and warranties made by Seller in this Agreement
shall be true and correct in all material respects as of the Closing Date. To
the extent that Purchaser knows at or prior to Closing that any of Seller’s
representations or warranties are inaccurate, untrue, incorrect or misleading in
any material way (whether matters contradicting any representation or warranty
are contained in any Exhibit or Schedule to this Agreement, or are contained in
any materials delivered or available to Purchaser by or on behalf of Seller or
whether such matters are contained in any study, test, analysis or report
prepared by or for the benefit of Purchaser), and Purchaser consummates the
Closing, the representations and warranties will be deemed modified to reflect
Purchaser’s knowledge and will not form the basis for any action against Seller
(except to the extent that prior to Closing the Parties enter into a written
agreement in connection with same). Notwithstanding the foregoing, if on the
Closing Date any such representations and warranties are not true and correct in
all material respects, Purchaser shall in any event be required to close
hereunder and pay the Purchase Price (less any adjustment) to Seller and Seller
shall be required at Closing to pay to Purchaser (or the sales price shall be
adjusted by credit to Purchaser) such amount on account of such breach(es),
misrepresentations, warranty claims and casualty losses to remedy all such
breach(es), warranty claims and casualty losses. If such misrepresentations,
warranty claim, and casualty losses shall in the aggregate exceed the sum of
Seventy-Five ($75,000.00) Dollars, then either Purchaser or Seller may cancel
the Contract and in such event the Purchaser shall be entitled to a refund of
all moneys paid by or on behalf of Purchaser on account of this Contract. For
purposes hereof, a representation or warranty shall not be deemed to have been
breached if the representation or warranty is not true and correct in all
material respects as of the Closing Date by reason of changed facts or
circumstances which pursuant to the terms of this Agreement are permitted to
have occurred and are not within the control of Seller.

 

17

--------------------------------------------------------------------------------

 

 

10.2.3     The Title Company shall be willing to insure title to the Property
pursuant to an ALTA 2006 Owner’s Policy of Title Insurance in the amount of the
Purchase Price at regular rates and without additional premium (which shall not
be deemed to include the cost of any endorsements to title requested by
Purchaser), subject only to the Permitted Exceptions and as otherwise provided
in this Agreement (the “Title Policy”).

 

11.     Limitation on Liability of Parties.

 

11.1     If Purchaser shall default in the performance of Purchaser’s
obligations under this Agreement and the Closing does not occur as a result
thereof (a “Purchaser Default”), Seller’s sole and exclusive remedy shall be,
and Seller shall be entitled, to retain the Downpayment as and for full and
complete liquidated and agreed damages for Purchaser’s default, and the parties
hereto shall be released from any further liability to each other hereunder,
except for those obligations and liabilities that are expressly stated to
survive termination of this Agreement. SELLER AND PURCHASER AGREE THAT IT WOULD
BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY
SUFFER UPON A PURCHASER DEFAULT AND THAT THE DOWNPAYMENT AND ANY INTEREST EARNED
THEREFROM, AS THE CASE MAY BE, REPRESENTS A REASONABLE ESTIMATE OF THE TOTAL NET
DETRIMENT THAT SELLER WOULD SUFFER UPON A PURCHASER DEFAULT. SUCH LIQUIDATED AND
AGREED DAMAGES ARE NOT INTENDED AS A FORFEITURE OR A PENALTY WITHIN THE MEANING
OF APPLICABLE LAW.

 

11.2      If Seller shall default in the performance of Seller’s obligations
under this Agreement and the Closing does not occur as a result thereof, In
addition to the refund of its Downpayment, Purchaser shall be entitled to assert
all equitable and legal remedies available to it.

 

18

--------------------------------------------------------------------------------

 

 

11.3     Subject to the provisions of Section 2.3 and 11.2 hereof, in the event
that Seller shall default in the performance of Seller’s obligations under this
Agreement and the Closing does not occur as a result thereof, Purchaser shall be
entitled to (a) terminate this Agreement, and thereupon receive a return of the
Downpayment, together with the interest earned thereon, if any,(b) seek specific
performance of Seller’s obligations as required in this Agreement, provided that
any such action for specific performance must be commenced within sixty (60)
days after such default (as to which date time shall be of the essence), and (c)
avail itself of any other remedy at law or in equity to which it is entitled. In
the event Purchaser shall seek specific performance of this Agreement or
institute a plenary action, the successful party shall be entitled to a judgment
for any costs, expenses or damages incurred by it in connection therewith.

 

11.4     Any claim by Purchaser, whether made prior to or after the Closing, of
a breach of one or more of Seller’s representations and warranties pursuant to
Section 8.1 or a claim for indemnity under this Agreement or any document
delivered by Seller at the Closing (individually or collectively, as applicable,
a “Breach”) shall be made by Purchaser delivering to Seller’s attorney written
notice (a “Claim Notice”) promptly after Purchaser has learned of such Breach
and, in all events, prior to expiration of the Survival Period, which Claim
Notice shall set forth (a) a description in reasonable detail of the claimed
Breach, (b) the Section and subsection of this Agreement under which the claimed
Breach is asserted, and (c) Purchaser's good-faith calculation of the diminution
in the total value of the Property affected by such Breach resulting therefrom
(the “Claimed Damage”). Purchaser's and Seller’s rights and remedies in respect
of any alleged Breach shall, without limiting the foregoing, be as hereinbelow
provided.

 

11.5     Notwithstanding anything to the contrary herein contained, from and
after the Closing Date, with respect to any asserted Breach of Seller’s
representations and warranties set forth in Section 8.1, (a) Seller shall have
no liability to Purchaser (i) if Purchaser has not delivered a Claim Notice with
respect thereto as required pursuant to Section11.4 above (the Breaches
described in this clause (i) being herein referred to as “Nonqualifying
Breaches”) and (ii) unless and until there shall be found to have existed
pursuant to a final, nonappealable order of a court of competent jurisdiction
one or more Breaches other than Nonqualifying Breaches that constitute
individually or in the aggregate a Material Adverse Effect, (b) Purchaser shall
in no event whatsoever be entitled to recover consequential damages against
Seller with respect to any such asserted Breach, (c) Purchaser shall in no event
whatsoever be entitled to recover for any Breach of which Purchaser was aware at
or before the Closing. If, prior to the Closing, there occurs or exists a Breach
which does not have a Material Adverse Effect, then Purchaser shall have no
remedy therefore and must proceed to the Closing except that there shall be an
equitable adjustment of the Purchase Price.

 

11.6     The terms and provisions of this Section 11 shall survive the Closing.

 

19

--------------------------------------------------------------------------------

 

 

12.     Fire or Other Casualty; Condemnation.

 

12.1 Seller agrees (a) to maintain its present property insurance policy
including fire and extended coverage and (b) to give Purchaser reasonably prompt
notice of any fire or other casualty occurring at the Property of which Seller
obtains knowledge, between the date hereof and the date of the Closing, or of
any actual or threatened condemnation of all or any part of the Property of
which Seller obtains knowledge.

 

12.2     If prior to the Closing there shall occur (a) damage to the Property
caused by fire or other casualty which would cost an amount equal to 25% of the
Purchase Price or more to repair, as reasonably determined by an engineer
selected by Seller which is reasonably satisfactory to Purchaser or (b) a taking
by condemnation of any material portion of the Property, then, and in either
such event, Purchaser may elect to terminate this Agreement by written notice
given to Seller within ten (10) business days after Seller has given Purchaser
the notice referred to in Section 12.1 hereof, or at the Closing, whichever is
earlier, in which event Seller shall promptly instruct Escrow Agent, to make a
Downpayment Return, this Agreement shall thereupon be null and void and neither
party hereto shall thereupon have any further obligation to the other, except
that the provisions of Sections 6.4, 13, 24 and 27 hereof shall survive such
termination. If neither Purchaser nor Seller elects to terminate this Agreement,
then the Closing shall take place as herein provided, without abatement of the
Purchase Price (unless otherwise agreed to in writing by the Parties), and
Seller shall assign to Purchaser at the Closing, by written instrument in form
reasonably satisfactory to Purchaser, all of Seller’s interest in and to any
insurance proceeds or condemnation awards which may be payable to Seller on
account of any such fire, casualty or condemnation, shall deliver to Purchaser
any such proceeds or awards actually theretofore paid, less any amounts (the
"Reimbursable Amounts") (i) actually and reasonably expended or incurred by
Seller in adjusting any insurance claim or negotiating and/or obtaining any
condemnation award (including, without limitation, reasonable attorneys’ fees
and expenses) and/or (ii) theretofore actually and reasonably incurred or
expended by or for the account of Seller for the cost of any compliance with
laws, protective restoration or emergency repairs made by or on behalf of Seller
(to the extent Seller has not theretofore been reimbursed by its insurance
carriers for such expenditures), and Seller shall pay to Purchaser the amount of
the deductible, if any, under Seller’s property insurance policy(ies), less all
Reimbursable Amounts not received by Seller from any insurance proceeds or
condemnation awards paid to Seller prior to the Closing. The proceeds of rent
interruption insurance, if any, shall on the Closing Date be appropriately
apportioned between Purchaser and Seller.

 

12.3     If, prior to the Closing, there shall occur (a) damage to the Property
caused by fire or other casualty which would cost less than 25% of the Purchase
Price to repair, as reasonably determined by an engineer selected by Seller
which is reasonably satisfactory to Purchaser or (b) a taking by condemnation of
any part of the Property which is not material, then, and in either such event,
neither party shall have the right to terminate its obligations under this
Agreement by reason thereof, but Seller shall assign to Purchaser at the
Closing, by written instrument in form and substance reasonably satisfactory to
Purchaser, all of Seller’s interest in any insurance proceeds or condemnation
awards which may be payable to Seller on account of any such fire, casualty or
condemnation, or shall deliver to Purchaser any such proceeds or awards actually
theretofore paid, in each case less any Reimbursable Amounts. The proceeds of
rent interruption insurance, if any, shall on the Closing Date be appropriately
apportioned between Purchaser and Seller.

 

20

--------------------------------------------------------------------------------

 

 

12.4     Nothing contained in this Section 12 shall be construed to impose upon
Seller any obligation to repair any damage or destruction caused by fire or
other casualty or condemnation.

 

12.5     In the event neither Purchaser nor Seller elects to terminate this
Agreement in accordance with Section 12.2 above, or upon the occurrence of the
events set forth in Section 12.3 (a) or (b) above, Seller shall have the
exclusive right to negotiate, compromise or contest the obtaining of any
insurance proceeds and/or any condemnation awards.

 

13.     Brokerage.

 

Each Party represents and warrants to the other Party that it has not dealt with
any broker, consultant, finder or like agent who might be entitled to a
commission or compensation on account of introducing the parties hereto, the
negotiation or execution of this Agreement or the closing of the transactions
contemplated hereby other than Greiner Maltz of Long Island, LLC (“Broker”).
Seller shall pay the commission due to Broker pursuant to a separate agreement.
Purchaser represents and warrants to Seller that it has not engaged any broker,
consultant, finder or like agent who might be entitled to a commission or
compensation with respect to any of the transactions described in this Agreement
or otherwise relating to the purchase of the Property; nor, except for Broker,
has any broker, consultant, finder or like agent brought about such
transactions, brought the Property to the attention of Purchaser or otherwise
communicated with Purchaser with respect to any such transactions or the
Property. Each party agrees to indemnify, defend and hold harmless the other
party from and against all claims, losses, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) caused by or
arising out of: (a) a breach of any of the aforesaid representations and
warranties of the indemnifying party; and (b) any claims for any brokerage or
sales commissions, consultant’s fees, finder’s fees or any other similar fees or
compensation of any person or entity (other than Broker) claiming to have dealt
with, on behalf of, through or under such indemnifying party. The provisions of
this Section 13 shall survive the Closing or the earlier termination of this
Agreement.

 

14.     Closings Costs; Fees and Disbursements of Counsel, etc.

 

At the Closing, Seller shall pay the New York State Real Estate Transfer Tax
imposed pursuant to Article 31 and Section 1402 of the New York Tax Law (the
“State Transfer Tax”) and the New York City Real Property Transfer Tax imposed
pursuant to Title 11, Chapter 21 of the New York City Administrative Code (the
“City Transfer Tax”), upon or payable in connection with the transfer of title
to the Property and the recordation of the Deed which State Transfer Tax and
City Transfer Tax shall, at Seller’s election, be allowed for out of the
Purchase Price and paid by Purchaser on behalf of Seller. At the Closing, Seller
and Purchaser shall each execute, acknowledge (if appropriate) and deliver the
State Transfer Tax Return, the City Transfer Tax Return and the Transfer Report
to the Title Company or to the appropriate governmental offices. All such tax
payments shall be made payable directly to the order of the appropriate
governmental officer or the Title Company. Except as otherwise expressly
provided to the contrary in this Agreement, Seller shall pay all charges for
recording any required Satisfaction of mortgages, judgments or liens to which it
is a party, and Purchaser shall pay (a) all charges for recording and/or filing
the Deed and (b) all title charges and survey costs, including the premium on
Purchaser’s Title Policy. Each of the parties hereto shall bear and pay the fees
and disbursements of its own counsel, accountants and other advisors in
connection with the negotiation and preparation of this Agreement and the
Closing. The provisions of this Section 14 shall survive the Closing.

 

21

--------------------------------------------------------------------------------

 

 

15.     Notices.

 

Except as otherwise provided in this Agreement, all notices, demands, requests,
consents, approvals or other communications (for the purposes of this Section
collectively referred to as “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement, in order to
constitute effective notice to the other party, shall be in writing and shall be
deemed to have been given when (a) personally delivered with signed delivery
receipt obtained, (b) when transmitted by facsimile machine, if followed by
delivery of, pursuant to one of the other means set forth in this Section 15
before the end of the first Business Day thereafter, printed confirmation of the
successful transmission to the appropriate facsimile number listed below as
obtained by the sender from the sender’s facsimile machine, (c) upon receipt,
when sent by prepaid reputable overnight courier or (d) the earlier of the date
of actual delivery to the recipient or five (5) days after the date so mailed if
sent postage prepaid by registered or certified mail, return receipt requested,
in each case addressed as follows:

 

If to Seller, to:

Creative Bath Products, Inc.

250 Creative Drive

Central Islip, New York, 11722

E-mail:

 

with copies to:

Campolo, Middleton & McCormick, LLP

4175 Veterans Memorial Highway

Suite 400

Ronkonkoma, New York 11779

Attn: Joseph Vozza, Esq.

E-mail: jvozza@cmmllp.com

 

If to Purchaser, to:

CVD Equipment Corporation

355 South Technology Drive

Central Islip, New York 11722 

Email: legal@cvdequipment.com

 

with a copy to:

Martin J. Teitelbaum, Esq.

General Counsel

355 South Technology Drive

Central Islip, New York 11722

Email: mjteitelbaum@cvdequipment.com

 

22

--------------------------------------------------------------------------------

 

 

If to Escrow Agent, to:

 

Campolo, Middleton & McCormick, LLP

4175 Veterans Memorial Highway

Suite 400

Ronkonkoma, New York 11779

Attn: Joseph Vozza, Esq.

E-mail: jvozza@cmmllp.com

 

Personal delivery to a party or to any officer, director, partner, member, agent
or manager of such party at the foregoing addresses shall constitute receipt.
Rejection or other refusal to accept or inability to deliver because of changed
address of which no notice has been received shall also constitute receipt.
Notices may be sent by the attorneys for the respective parties and each such
notice so served shall have the same force and effect as if sent by such party.
Notices shall be valid only if served in the manner provided in this Article 15.
Seller hereby designates and empowers Seller’s counsel Campolo, Middleton &
McCormick, LLP, as Seller’s agent, to give any notice to Purchaser under this
Agreement (including, without limitation, a notice of default) in Seller’s name,
which notice so given shall have the same force and effect as if given by the
Seller itself.

 

16.     Survival; Governing Law.

 

(a)     Except as otherwise expressly set forth in this Agreement, the terms,
covenants, conditions, representations and warranties set forth in this
Agreement shall not survive the Closing and delivery of the Deed, all of which
shall be merged therein, or the earlier termination of this Agreement.

 

(b)     This Agreement shall be governed by, interpreted under, and construed
and enforced in accordance with, the laws of the State of New York.

 

(c) Each party hereby consents to the jurisdiction of any local or federal court
located within the State of New York, County of Suffolk, waives personal service
of any and all process upon it, consents to the service of process by registered
or certified mail direct to each party at the address for notices herein and
acknowledges that service so made shall be deemed to be completed upon actual
delivery thereof (whether accepted or refused).

 

17.     Counterparts; Captions.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original. The captions are for convenience of reference only and shall not
affect the construction to be given any of the provisions hereof. PDF,
electronic and facsimile signatures shall have the same force and effect as
original signatures.

 

23

--------------------------------------------------------------------------------

 

 

18.     Entire Agreement.

 

This Agreement (including all exhibits annexed hereto), contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior understandings, if any, with respect thereto. This
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein. The provisions of this Section shall survive the
Closing.

 

19.     Waivers; Extensions.

 

No waiver of any breach of any agreement or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof or of any other
agreement or provision herein contained. No extension of time for performance of
any obligations or acts shall be deemed an extension of the time for performance
of any other obligations or acts. In the event that the date specified herein
for the performance of an obligation or act shall fall on a day which is not a
business day, the time for performance of such obligation or act shall be deemed
to be extended automatically to the first business day thereafter. As used in
this Agreement, “business day” shall mean any day other than Saturdays, Sundays
and holidays, on which banks in the State of New York are required or permitted
to be closed.

 

20.     No Recording.

 

The parties hereto agree that neither this Agreement nor any memorandum or
notice hereof shall be recorded. Any recordation or attempted recordation by
Purchaser shall constitute a Purchaser’s Default.

 

21.     Assignment.

 

21.1   Purchaser shall, at any time prior to closing provided that Purchaser is
not then otherwise in default of this Agreement, have the right to assign this
Agreement all of its rights and delegate its obligations hereunder to a
corporation or LLC (either presently existing or one to be formed) provided that
the Assignee shall be a subsidiary of the Purchaser.

 

21.2 Except as provided in Section 21.1 above, Purchaser shall neither assign
its rights nor delegate its obligations hereunder without obtaining Seller’s
prior written consent, which consent may be granted or withheld in Seller’s sole
discretion. Any purported or attempted assignment or delegation without
obtaining Seller’s prior written consent or not otherwise permitted hereunder
shall be void and of no effect. For purposes of this Section 21, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of the entity in question,
whether through the ownership of voting stock, by contract or otherwise. No
consent given by Seller to any transfer or assignment of Purchaser’s rights or
obligations hereunder shall be construed as a consent to any other transfer or
assignment of Purchaser’s rights or obligations hereunder. Purchaser shall not
resell the Property or any part thereof through a “double escrowed” or other
similar procedure without Seller’s prior written consent, which consent may be
granted or withheld in Seller’s sole discretion. No transfer or assignment in
violation of the provisions hereof shall be valid or enforceable. Purchaser
shall give Seller notice of such assignment not less than five (5) Business Days
prior to the Closing Date which notice shall contain the name, address, and
federal employee identification of the assignee.

 

24

--------------------------------------------------------------------------------

 

 

22.     Pronouns; Joint and Several Liability.

 

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the
parties may require. If Purchaser consists of two or more parties, the liability
of such parties shall be joint and several.

 

23.     Successors and Assigns.

 

This Agreement shall bind and inure to the benefit of Seller, Purchaser and
their respective permitted successors and assigns.

 

24.     Escrow.

 

24.1     Escrow Agent shall hold and disburse the Downpayment in accordance with
the following provisions:

 

24.1.1     Escrow Seller’s attorney (“Escrowee”) shall hold the Downpayment for
Seller’s account in escrow in a IOLA bank account at Capital One Bank N.A. until
Closing or sooner termination of this contract and shall pay over or apply the
Downpayment in accordance with the terms of this paragraph. Escrowee shall hold
the Downpayment in an NON interest-bearing account for the benefit of the
parties. If the Closing occurs, then Escrow Agent shall deliver the Downpayment
to Seller.

 

24.1.2      If for any reason the Closing does not occur, Escrow Agent shall, at
its sole option, either (i) deliver to a court of competent jurisdiction the
Downpayment; or (ii) retain the Downpayment until one of the following events
shall have occurred: (a) (b) there shall have been served upon Escrow Agent an
order or judgment duly entered in a court of competent jurisdiction setting
forth the manner in which the Downpayment is to be paid out and delivered, in
which event Escrow Agent shall deliver the Downpayment as set forth in such
order or judgment; or (b) Seller and Purchaser shall have delivered to Escrow
Agent a joint statement executed by both Seller and Purchaser setting forth the
manner in which the Downpayment is to be paid out and delivered, in which event
Escrow Agent shall deliver the Downpayment as set forth in such statement.
Escrow Agent shall not be or become liable in any way or to any person for its
refusal to comply with any such requests or demands by Seller and Purchaser
until and unless it has received a direction of the nature described above.

 

24.2     Any notice to Escrow Agent shall be sufficient only if received by
Escrow Agent within the applicable time period set forth herein. All mailings
and notices from Escrow Agent to Seller and/or Purchaser, or from Seller and/or
Purchaser to Escrow Agent, provided for in this Section 24 shall be addressed to
the party to receive such notice at its notice address set forth in Section 15
above (with copies to be similarly sent to the additional persons therein
indicated).

 

24.3     Notwithstanding the foregoing, if Escrow Agent shall have received a
notice from either Seller or Purchaser (or the attorney representing either of
the parties) disputing entitlement to the Downpayment or shall otherwise believe
in good faith at any time that a disagreement or dispute has arisen between the
parties hereto over entitlement to the Downpayment (whether or not litigation
has been instituted), Escrow Agent shall have the right, upon notice to both
Seller and Purchaser, (a) to deposit the Downpayment with the Clerk of the Court
in which any litigation is pending and/or (b) to take such reasonable
affirmative steps as it may, at its option, elect in order to terminate its
duties as Escrow Agent, including, without limitation, the depositing of the
Downpayment with a court of competent jurisdiction and the commencement of an
action for interpleader, the costs thereof to be borne by whichever of Seller or
Purchaser is the losing party, and thereupon Escrow Agent shall be released of
and from all liability hereunder except for any previous gross negligence or
willful misconduct.

 

25

--------------------------------------------------------------------------------

 

 

24.4     Escrow Agent is acting hereunder solely as a stakeholder without charge
as an accommodation to Purchaser and Seller, it being understood and agreed that
Escrow Agent shall not be liable for any error in judgment or any act done or
omitted by it in good faith or pursuant to court order, or for any mistake of
fact or law. Escrow Agent shall not incur any liability in acting upon any
document or instrument believed thereby to be genuine. Escrow Agent is hereby
released and exculpated from all liability hereunder, except only for willful
misconduct or gross negligence. Escrow Agent may assume that any person
purporting to give it any notice on behalf of any party has been authorized to
do so. Escrow Agent shall not be liable for, and Purchaser and Seller hereby
jointly and severally agree to indemnify Escrow Agent against, any loss,
liability or expense, including reasonable attorney's fees (either paid to
retained attorneys or, representing the fair value of legal services rendered by
Escrow Agent to itself), arising out of any dispute under this Agreement,
including the cost and expense of successfully defending itself against any
claim arising hereunder. Notwithstanding anything to the contrary herein
contained, Purchaser agrees that Escrow Agent Campolo, Middleton & McCormick,
LLP, may represent Seller as Seller’s counsel in any action, suit or other
proceeding between Seller and Purchaser or in which Seller and Purchaser may be
involved.   As between the Parties, Seller shall be liable for any loss or
misappropriation of the Downpayment.

 

24.5     Escrow Agent has executed this Agreement to confirm its agreement to be
bound by the terms and conditions set forth in this Agreement with respect to
the Downpayment.

 

24.6     The provisions of this Section 24 shall survive the Closing or earlier
termination of this Agreement.

 

25.     TOWN OF ISLIP INDUSTIAL DEVELOPMENT AGENCY .

 

The Parties acknowledge that Seller does not currently own fee title to the
Premises, but is the Lessee pursuant to a certain IDA Agreement between Seller
and the Town of Islip Industrial Development Agency (the “IDA”) which allows the
Seller and the Premises to be eligible to receive certain real estate tax
benefits under a certain Payment in Lieu of Tax Agreement.

 

26

--------------------------------------------------------------------------------

 

 

This Agreement shall be subject to and conditioned upon Purchaser entering into
a Lease and PILOT agreement with the IDA, satisfactory to Purchaser which shall
be effective as of the date of Closing. Purchaser shall make prompt application
to the IDA for such benefits and provide all requested documents and information
customarily required in connection therewith. In the event that such application
has not been approved by the IDA within forty-five (45) days from the date of
this Agreement, Purchaser shall have the right to cancel this agreement upon
written notice to the Seller. If Purchaser cancels this Agreement pursuant to
this Section 25, Purchaser will provide Seller with a copy of all application
materials, provided to the IDA.

 

In lieu of receiving the Deed at Closing, Purchaser may request that the current
Lease Agreement and Pilot Agreement be terminated and a new Lease Agreement and
new Pilot Agreement be executed by the IDA and Purchaser at Closing (a “New IDA
Transaction”). If Purchaser so elects, Seller and Purchaser shall cooperate with
each other and with the IDA in good faith to cause the IDA Assignment or New IDA
Transaction to occur at Closing and both parties shall execute and deliver all
documents reasonably required by the IDA and Purchaser’s lender in connection
therewith, provided that in connection with such assignment Seller shall incur
no additional liability, cost or obligation with respect thereto and shall at
Closing be released from all liability under its existing Lease Agreement, Pilot
Agreement and related documents. Each party shall pay the fees of its own
attorneys in connection with any IDA Assignment or New IDA Transaction.

 

26.     NYS Empire State Development. Seller represents that it has filed an
application for assistance from NYS Empire State Development (“ESD). This
Agreement shall be subject to and conditioned upon Purchaser receiving an
incentive package from ESD in the amount of Two Million Seven Hundred Fifty
Thousand ($2,750,000.00) Dollars or greater.

 

27.     Confidentiality.

 

Seller and Purchaser covenant and agree not to communicate (i) the terms or any
aspect of this Agreement and the transactions contemplated hereby and (ii) the
content of any and all information in respect of the Property which is supplied
by Seller to Purchaser (collectively, the “Confidential Information”) to any
person or entity, without the express written consent of the other party;
provided, however, that either party may, without consent, disclose the
Confidential Information (a) to its respective advisors, consultants, attorneys,
accountants, partners, investors, and lenders (the “Transaction Parties”)
without the express written consent of the other party, so long as any such
Transaction Parties to whom disclosure is made shall also agree to keep all such
information confidential in accordance with the terms hereof and (b) if
disclosure is required by law or by regulatory or judicial process or pursuant
to any regulations promulgated by the New York Stock Exchange or other public
exchange for the sale and purchase of securities, provided that in such event
Seller or Purchaser, as applicable, shall (except with regards to filings
required by the Securities and Exchange Commission, NASDAQ, or any other public
exchange) notify the other party in writing of such required disclosure, shall
exercise all commercially reasonable efforts to preserve the confidentiality of
the Confidential Information, including, without limitation, reasonably
cooperating with the other party to obtain an appropriate order or other
reliable assurance that confidential treatment will be accorded such
Confidential Information by such tribunal and shall disclose only that portion
of the Confidential Information which it is legally required to disclose. If
this Agreement is terminated, such confidentiality shall be maintained by each
of the Parties and each Party and its Transaction Parties will destroy or
deliver to the other Party, upon request, all documents and other materials, and
all copies thereof, obtained thereby in connection with this Agreement that are
subject to such confidence, with any such destruction confirmed by such Party,
and its Transaction Parties in writing. The foregoing confidentiality
obligations shall not apply to the extent that any such information is a matter
of public record or is provided in other sources readily available to the real
estate industry other than as a result of disclosure by a Party or their
respective Transaction Parties in violation of this Agreement. Each Party hereby
agrees to indemnify the other Party against, and hold the other Party harmless
from, any and all claims, losses, damages, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) arising in
connection with its obligations under this Section 27 and/or the prohibited
disclosure of any Confidential Information by it and/or by its Transaction
Parties in violation of this Section 27. The provisions of this Section 27 shall
survive the Closing or the earlier termination of this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, each Party
shall be allowed to retain one copy of all such documents and other returned or
destroyed materials for legal archiving purposes.

 

27

--------------------------------------------------------------------------------

 

 

28.     Further Assurances.

 

The parties each agree to do such other and further acts and things, and to
execute and deliver such instruments and documents (not creating any obligations
additional to those otherwise imposed by this Agreement) as either may
reasonably request from time to time, whether at or after the Closing, in
furtherance of the purposes of this Agreement. The provisions of this Section 28
shall survive the Closing or the earlier termination of this Agreement.

 

29.     Tax Free Exchange

 

29.1     Seller may consummate the sale of the Property as part of a so-called
like-kind exchange (the “Seller Exchange”) pursuant to Section 1031 of the Code,
provided that: (i) Seller shall effect the Seller Exchange through an assignment
of this Agreement, or its rights under this Agreement, to a qualified
intermediary (as defined in Treas. Reg. 1.1031(k)-1(g)(4)(iii)) and Purchaser
shall not be required to acquire or hold title to any real property for purposes
of consummating the Seller Exchange; (ii) Seller shall pay all additional costs
that would not otherwise have been incurred by Seller or Purchaser had Seller
not consummated the sale through the Seller Exchange, (iii) Seller shall, and
hereby does, indemnify and hold Purchaser harmless from, any loss, cost, damage,
liability or expense (including, Purchaser's reasonable legal fees) which may
arise or which Purchaser may suffer in connection with a Seller Exchange; (iv)
the Seller Exchange does not delay the Closing; and (v) Purchaser shall not be
obligated to make any representation or warranty in favor of Seller or any other
person in connection with the Seller Exchange.

 

29.2     Purchaser may consummate the sale of the Property as part of a
so-called like-kind exchange (the “Purchaser Exchange”) pursuant to Section 1031
of the Code, provided that: (i) Purchaser shall effect the Purchaser Exchange
through an assignment of this Agreement, or its rights under this Agreement, to
a qualified intermediary and Seller shall not be required to acquire or hold
title to any real property for purposes of consummating the Purchaser Exchange;
(ii) Purchaser shall pay any additional costs that would not otherwise have been
incurred by Seller or Purchaser had Purchaser not consummated the sale through
the Purchaser Exchange, (iii) Purchaser shall, and hereby does, indemnify and
hold Seller harmless from, any loss, cost, damage, liability or expense
(including, Seller’s reasonable legal fees) which may arise or which Seller may
suffer in connection with a Purchaser Exchange; (iv) the Purchaser Exchange does
not delay the Closing; and (v) Seller shall not be obligated to make any
representation or warranty in favor of Purchaser or any other person in
connection with the Purchaser Exchange.

 

28

--------------------------------------------------------------------------------

 

 

30.     Miscellaneous.

 

30.1     All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural, as the identity of the
parties may require.

 

30.2     For purposes of this Agreement, the term “Business Day” means shall
mean any day other than Saturdays, Sundays and holidays, on which banks in the
State of New York are required or permitted to be closed.

 

30.3     This Agreement shall bind and inure to the benefit of Seller, Purchaser
and their respective permitted successors and assigns.

 

30.4     This Agreement may be executed and delivered electronically (by email
pdf, etc.) and such transmission of the Agreement shall be treated as an
original.

 

30.5     Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision will be interpreted to be only so
broad as is enforceable.

 

30.6     If any action is brought by either party against the other in
connection with or arising out of this Agreement or any of the documents and
instruments delivered in connection herewith or in connection with the
transactions contemplated hereby, the prevailing party shall be entitled to
recover from the other party reasonable attorneys’ fees and expenses incurred in
connection with the prosecution or defense of such action.

 

30.7     (a) Any legal action or proceeding with respect to this Agreement shall
be brought in a Federal or State court of Suffolk County, State of New York and
by execution and delivery of this Agreement, each party to this Agreement hereby
accepts, generally and unconditionally, the jurisdiction of the New York Courts.
Each party to this Agreement hereby expressly and irrevocably submits the person
of such party to this Agreement to the in personal jurisdiction of the New York
Courts in any suit, action or proceeding arising, directly or indirectly, out of
or relating to this Agreement. To the extent permitted under applicable law,
this consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process in one of the manners
specified in this Agreement or as otherwise permitted by law, shall be necessary
in order to confer jurisdiction upon the person of such party to this Agreement
in any such New York Court.

 

29

--------------------------------------------------------------------------------

 

 

(b) To the fullest extent permitted under applicable law, each party to this
Agreement irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any objection which may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in a New York
Court and any claim that any such suit, action or proceeding has been brought in
an inconvenient forum, any claim that it is not personally subject to the
jurisdiction of any such New York Court or that this Agreement or the subject
matter hereof may not be enforced in or by such New York Court.

 

30.8     SELLER AND PURCHASER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT) BROUGHT BY SUCH
PARTY AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT.

 

30.9     Purchaser shall, in its capacity as Contract Vendee, have the right
prior to Closing at its own cost and expense to file an application(s) with the
Town of Islip for site plan approval and for the issuance of building permits.
In the event that the Town requires separate written authorization to so file,
Seller’s shall promptly (and without charge) execute such consents and hereby
authorize their attorneys, Campolo, Middleton & McCormick, LLP, to execute such
consents on Seller’s behalf and to promptly deliver same to Purchaser, without
cost to the Purchaser or its Assigns. However, in the event that Purchaser
requests Seller’s attorneys to perform any other work (other than executing such
consents) in connection with Purchaser’s application(s) for site plan approval
or for the issuance of building permits, then in such evcnt Purchaser shall be
required to reimburse Seller for any reasonable costs and expenses including
reasonable attorney’s fees.

 

30.10     To the extent applicable, all of the foregoing provisions of this
Section 30 shall survive the Closing or the earlier termination of this
Agreement.

 

31.     Limitation of Liability. Notwithstanding anything to the contrary
contained in this Agreement, except as otherwise expressly provided in this
Agreement, it is understood and agreed that none of the employees, directors,
officers, members, partners, managers, principals, consultants, shareholders,
advisors, attorneys or agents of Seller, Purchaser, or any other person, shall
have any personal liability or obligation whatsoever for any obligations under
this Agreement or under any documents delivered at Closing, and the individual
assets of such parties shall not be subject to any claims of any person relating
to such obligations. However, the foregoing shall not in any way limit the
parties’ obligations and liabilities under this Agreement. The provisions of
this Section 31 shall survive the Closing or any early termination of this
Agreement.

 

32.     No Offer. This Agreement shall not be deemed an offer or binding upon
Seller or Purchaser until this Agreement is fully executed and delivered by
Seller and Purchaser.

 

30

--------------------------------------------------------------------------------

 

 

33.     No Third-Party Beneficiaries. The parties do not intend to confer any
benefit hereunder on any person or entity other than the parties hereto..

 

34.     Due Diligence Period.

 

34.1 Due Diligence Testing. Purchaser Shall be entitled to perform a Phase I
Environmental Site Assessment on the property during the Due Diligence Period.
All Due Diligence Testing and Reports are subject to Section 27 of this
Agreement. Purchaser is aware that all testing and results shall remain
confidential and this provision shall survive closing or the termination of this
agreement. Purchaser and Seller, shall keep the results of the Phase I and all
other testing performed during the Due Diligence Period, strictly confidential
and shall not disclose, or permit or assist another to disclose, all or any
portion of the results thereof to any person or entity (other than its legal
counsel or other parties necessary to fund or otherwise facilitate Seller’ sale
and/or Purchaser’s purchase of the Property) except as required by law or court
order, without the advance written consent of Seller, or as otherwise provided
in Section 27 of this Agreement.

 

34.2     Due Diligence Period. Subject to the further terms and conditions of
this Section Purchaser shall in good faith during the Due Diligence Period (as
hereinafter defined) diligently perform and complete, at Purchaser’s sole cost
and expense, its due diligence review, examination and inspection of all matters
relating to Purchaser’s acquisition of the Property, including without
limitation, the review of the Title Report, surveys, building plans and
specifications, the Leases, the Service Contracts and other documents evidencing
or relating to or otherwise constituting a part of the Property, and all
financial and title information in respect of the operation of the Property
(Seller shall, to the extent that it is in possession thereof, deliver a copy of
Title Report, surveys, site plans, building plans and specifications to
Purchaser, all other such review, except as provided in Section 33.2 below, to
be conducted at Seller’s offices or, at Seller’s election, the office of
Seller’s managing agent, and the performance of all physical inspections and
environmental studies of the Property (all of the foregoing being herein
referred to as “Purchaser’s Due Diligence”). Seller makes no representations
that it has in its possession and Title Report, surveys, building plans and
specifications, the Leases, the Service Contracts and other documents evidencing
or relating to or otherwise constituting a part of the Property or any financial
and title information in respect of the operation of the Property. Purchaser at
its sole cost and expense, is responsible to obtain any and all information in
connection with their Due Diligence. Seller is not responsible and makes no
representations that they are in possession or shall provide any information for
Purchaser to conduct the Due Diligence on the property. The “Due Diligence
Period” shall mean the period commencing on the date that Purchaser receives a
fully executed original of this Agreement and expiring on the Due Diligence
Expiration Date. The “Due Diligence Expiration Date” shall mean the date which
is sixty (60) calendar days after the commencement of the Due Diligence Period.

 

31

--------------------------------------------------------------------------------

 

 

34.3 Purchaser (a) shall give reasonable prior written notice of Purchaser’s
request to enter the Property and at all times conduct Purchaser’s Due Diligence
in compliance with applicable law and the terms of the Leases, in a manner so as
not to cause damage, loss, cost or expense to Seller, the Property or any
tenants, and without interference with or disturbance of the tenants’ use and
enjoyment of the Property in accordance with the Leases, (b) shall promptly
restore the Property to its condition immediately preceding Purchaser’s
inspection and examination, (c) shall keep the Property free and clear of any
mechanic’s liens or materialman’s liens in connection with Purchaser’s Due
Diligence, (d) shall at all times be accompanied by a representative of Seller
when at the Property shall not contact the tenants and shall not contact any
governmental authority having jurisdiction over the Property without Seller’s
express written consent, (e) shall, promptly after receipt thereof by Purchaser,
provide Seller with copies of all engineering and architectural reports,
environmental reports and lab analyses, appraisals, construction and renovation
estimates, as applicable (collectively, the “Reports”) commissioned and received
by Purchaser in connection with Purchaser’s Due Diligence, and with any
additional Reports which Purchaser may receive prior to the Closing, all at no
cost or expense to Seller it being understood that Seller shall, provided that
the Closing occurs, keep the Reports confidential, except to the extent that
such (i) information (w) is a matter of public record or is provided in other
sources readily available to the real estate industry other than as a result of
disclosure by Seller, (x) was available to Seller from a source known to Seller
not to have a duty of confidentiality with regard to the information or was or
is independently developed by Seller from non-confidential sources or (ii)
disclosure is compelled by law or regulatory or judicial process; provided,
however, that Seller may disclose such information to its agents, advisors,
attorneys and accountants so long as such persons are informed by Seller of the
confidential nature of such information and are directed by Seller to treat such
information confidentially and to use such information only in connection with
the transaction contemplated by this Agreement) and (f) shall keep the Reports
confidential, in accordance with Section 27 hereof; provided, however, that
Seller may, in accordance with Section 27 hereof, disclose such information to
its Transaction Parties (as hereinafter defined) and (f) shall, until the
Closing, keep the Reports confidential in accordance with Section 27 hereof;
provided, however, that Purchaser may, in accordance with Section 27 hereof,
disclose such information to its Transaction Parties. The provisions of this
Section 33.3 shall survive the termination of this Agreement.

 

34.4 Except as otherwise provided in this Agreement, Seller shall have no
obligation to deliver or make available to Purchaser any information, including
without limitation, the following: (a) any information contained in Seller’s
credit reports, credit authorizations, financial analyses or projections or
other internal documents relating to the Property, (b) materials which are, in
the reasonable judgment of Seller or its counsel, subject to an attorney-client
or work product privilege under applicable law, (c) appraisals of the Property
or summary information with respect thereto, (d) financial statements of Seller
or any affiliate of Seller or (e) any information that Seller is prohibited by
law or by regulatory or judicial process to disclose.

 

34.5 During the Due Diligence Period, upon request by Purchaser, Seller shall
deliver or make available to Purchaser copies of the following documents or
records evidencing or relating to or otherwise constituting a part of the
Property to the extent in Seller’s possession or control and to the extent that
same has not been previously delivered or made available to Purchaser: (a) title
insurance policies and documents evidencing exceptions set forth in such
policies, (b) ad valorem tax bills, notices, assessed valuations, protests,
rendering and other similar documents for the period during which Seller has
owned the Property, (c) Leases, (d) material notices from or to governmental
authorities, (e) all written Service Contracts, (f) all surveys of the Property
and (g) all licenses, permits and approvals.

 

34.6 Purchaser shall not, and shall not permit its employees, consultants,
engineers and agents to, in connection with Purchaser’s Due Diligence, conduct
any soil tests or sampling or any boring, digging, drilling or other physical
intrusion of the Property and/or any of the Improvements (collectively,
“Testing”), except at reasonable times and with the prior written consent of
Seller. If Seller consents thereto, Purchaser shall furnish to Seller a
Certificate of Insurance evidencing $1 million general liability insurance and
an $11 million umbrella coverage prior to commencing any such Testing and shall,
upon completion thereof, restore promptly, at Purchaser’s sole cost and expense,
the Property to its condition existing prior to such Testing. Purchaser hereby
indemnifies and holds harmless Seller from and against any and all claims,
damage, liability, loss, cost and expense that may arise in connection with all
claims arising out of the acts or omissions of Purchaser, its partners, agents,
employees, licensees, invitees, contractors and consultants; In addition, at
Seller’s election, Purchaser and/or such alternative indemnitor shall provide,
prior to any Testing, a separate indemnity agreement reasonably satisfactory to
Seller in Seller’s sole discretion. The provision of this Section 33.6 shall
survive termination of this Agreement.

 

32

--------------------------------------------------------------------------------

 

 

34.7 Phase II Environmental Testing. Phase II Environmental Site Assessment
Testing or any subsequent environmental testing upon the completion of the Phase
I Site Assessment shall require the written consent and approval of Seller,
which may be withheld at the sole discretion of the Seller.

 

34.8     The Phase I or any other Due Diligence testing shall initially be
provided in draft form to Purchaser’s counsel and its mortgage lender and shall
not be provided to Seller or its counsel unless expressly requested by Seller’s
counsel in writing. Upon its receipt of the draft reports, Purchaser’s counsel
shall review the same and discuss (by telephone) the same with Seller’s counsel
and, if requested by Seller’s counsel and not otherwise, provide a copy thereof
directly to Seller’s counsel. Purchaser shall then in good faith consider any
commercially reasonable written comments to the draft reports that may be
provided by Seller’s counsel provided the form and content of the final reports
shall be ultimately determined in Purchaser’s sole discretion. The final reports
shall be delivered to Seller’ counsel at its written request, but not otherwise.

 

34.9 This Agreement may be terminated by Purchaser if Purchaser’s Due Diligence
shall be unsatisfactory in Purchaser’s sole discretion, by written notice to
Seller and Escrow Agent on or prior to the expiration of the Due Diligence
Period (the “Due Diligence Termination Notice”) in which event Escrow Agent
shall repay to Purchaser the Initial Deposit (as hereinafter defined) and this
Agreement shall be deemed canceled and become void and of no further effect, and
neither party shall have any obligations of any nature to the other hereunder or
by reason hereof, upon the expiration of the Due Diligence Period (except as to
the Sections of this agreement which have been defined and shall survive such
termination).

 

 

 

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

33

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

SELLER:

 

CREATIVE BATH PRODUCTS, INC.

 

BY: /s/ Helene Bartsch

Name: Helene Bartsch

Title:

 

BY: /s/ Christa Meinzinger

Name: Christa Meinzinger

Title:

 

 

 

PURCHASER:

 

CVD EQUIPMENT CORPORATION

 

BY: /s/ Leonard A. Rosenbaum

Name: Leonard A. Rosenbaum

Title: President and CEO

 

 

 

ESCROW AGENT:

 

SOLELY FOR THE PURPOSES OF

CONFIRMING THE PROVISIONS OF

ARTICLE 24:

 

Campolo, Middleton & McCormick, LLP

 

By:______________________________
     Joseph C. Vozza

 

34

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

Legal Description

 

 

SEE ATTACHED

 

35

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Deed

 

— Bargain and Sale Deed, with Covenant against Grantor’s Acts — Individual or
Corporation (Single Sheet)

 

Consult your lawyer before signing this instrument—this instrument should be
used by lawyers only.

 

——————————————————

 

THIS INDENTURE, made the ____ day of _____, in the year 2017

 

 

BETWEEN ______________ with a place of Business at ____________________

 

 

party of the first part, and_______________________ with a place of Business
at_____________________

 

party of the second part,

 

WITNESSETH, that the party of the first part, in consideration of dollars paid
by the party of the second part, does hereby grant and release unto the party of
the second part, the heirs or successors and assigns of the party of the second
part forever,

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the

 

 

TOGETHER with all right, title and interest, if any, of the party of the first
part in and to any streets and roads abutting the above described premises to
the center lines thereof; TOGETHER with the appurtenances and all the estate and
rights of the party of the first part in and to said premises; TO HAVE AND TO
HOLD the premises herein granted unto the party of the second part, the heirs or
successors and assigns of the party of the second part forever.

 

AND the party of the first part covenants that the party of the first part has
not done or suffered anything whereby the said premises have been encumbered in
any way whatever, except as aforesaid.

AND the party of the first part, in compliance with Section 13 of the Lien Law,
covenants that the party of the first part will receive the consideration for
this conveyance and will hold the right to receive such consideration as a
trust fund to be applied first for the purpose of paying the cost of the
improvement and will apply the same first to the payment of the cost of the
improvement before using any part of the total of the same for any other
purpose. The word “party” shall be construed as if it read “parties” whenever
the sense of this indenture so requires.

 

IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and year first above written.

 

 

IN PRESENCE OF:

 

 

________________________________________

 

________________________________________

 

 

 

________________________________________

 

 

36

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE

 

State of New York, County of , ss:

 

On the day of in the year , before me, the undersigned, personally appeared

 

, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

ACKNOWLEDGEMENT BY SUBSCRIBING WITNESS TAKEN IN NEW YORK STATE

 

State of New York, County of , ss:

On the day of in the year , before me, the undersigned, a Notary Public in and
for said State, personally appeared , the

subscribing witness to the foregoing instrument, with whom I am
personally acquainted, who, being by me duly sworn, did depose and say that
he/she/they reside(s) in

 

(if the place of residence is in a city, include the street and street number if
any, thereof); that he/she/they know(s)

 

to be the individual described in and who executed the foregoing
instrument; that said subscribing witness was present and saw said

 

execute the same; and that said witness at the same time subscribed
his/her/their name(s) as a witness thereto

   

ACKNOWLEDGEMENT TAKEN IN NEW YORK STATE

 

State of New York, County of , ss:

 

On the day of in the year , before me, the undersigned, personally appeared

 

, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her/their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

ACKNOWLEDGEMENT TAKEN OUTSIDE NEW YORK STATE 

 

*State of , County of , ss:

*(Or insert District of Columbia, Territory, Possession or Foreign County)

 

On the day of in the year, before me the undersigned personally appeared

 

Personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed the instrument, and that such individual make such appearance before
the undersigned in the

 

(add the city or political subdivision and the state or country or other place
the acknowledgement was taken).

 

 

Bargain and Sale Deed

With Covenants

 

Title No.

__________

TO

___________________

   

 

 

 

 

 

 

 

 

 

 

SECTION:

 

BLOCK:

 

LOT:

 

COUNTY OR TOWN:

       RETURN BY MAIL TO:

     

 

 

 

 

 

 

37

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Form of Bill of Sale

 

KNOW ALL MEN BY THESE PRESENTS, that __________________, having an address at
_____________________________ (“Assignor”), for and in consideration of TEN
DOLLARS ($10.00) and other good and valuable consideration given by
______________, a __________________________, having an address at
______________________ (“Assignee”), the receipt and sufficiency of which is
hereby acknowledged, hereby assigns, transfers and sets over unto Assignor, its
successors and assigns, from and after the date hereof, without representation
or warranty by or recourse to Assignor, express or implied, by operation of law
or otherwise, except as expressly provided in that certain Agreement of Purchase
and Sale, dated as of_____________ ___, 2016, by and between Assignor, as seller
and Assignee, as purchaser (the “Agreement”), all of Assignor’s right, title and
interest in and to the fixtures, equipment, furniture, furnishings, fittings and
articles of personal property, if any, owned by Assignor and located at,
attached or appurtenant to or used in connection with the Property (as defined
in the Agreement), all as more particularly described in Exhibit A attached
hereto and made a part hereof, excluding, however, any such fixtures, equipment,
furniture, furnishings, fittings and articles of personal property belonging to
any Tenants (as defined in the Agreement), any public utility or any other
person or entity except Assignor (collectively, the “Personal Property”).

 

TO HAVE AND TO HOLD THE SAME unto Assignee, its successors and assigns, forever.

 

[NO FURTHER TEXT ON THIS PAGE]

 

38

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignor has caused these presents to be duly executed as of
______________________, 2017.

 

 

 

ASSIGNOR:

 

____________________________

 

 

 

ASSIGNEE:

 

___________________________________

 

39

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

ASSIGNOR:  ASSIGNEE:

 

 

All right, title, interest and estate of Assignor in and to all fixtures and
personal property now located or used in connection with the use of the
Property, including, without limitation, all apparatus, machinery, devices,
fixtures, appurtenances, equipment, furniture and furnishings and articles of
personal property of every kind and nature whatsoever now located in or at, and
used or useful in connection with the operation and maintenance of the Property
(or any part thereof) and the Improvements (as defined in the Agreement),
including, without limitation, lightpoles, lighting equipment, fixtures and
standards, awnings, shades, screens and blinds, asphalt, vinyl, composition and
other floors, wall and ceiling coverings, partitions, doors and hardware, beds,
bed fittings, bedroom furnishings, elevators, escalators and hoists,
refrigeration cases, refrigerators, stoves, ovens and food preparation
equipment, heating, plumbing and ventilating apparatus, gas, electric and steam
fixtures, chutes, ducts and tanks, oil burners, furnaces, heaters, compactors,
incinerators and boilers, air cooling and air conditioning equipment, washroom,
toilet and lavatory fixtures and equipment, engines, pumps, dynamos, motors,
generators, electrical wiring and equipment, tools, snow removal, landscaping,
gardening and groundskeeping equipment, pool, pool machinery, maintenance
equipment and furniture, building supplies, office furniture, machines and
equipment, computer equipment and machinery, printers, decorations, window
washing hoists and equipment, all pylons and signs, vacuums, buffers, polishers,
sweepers and all other cleaning equipment and supplies, all alarms, fire
protection systems, detectors and other fixtures and equipment used for or in
connection with the security of the Property (or any part thereof) and all
additions thereto and replacements thereof, save and except and excluding,
however, such thereof as may be owned and used by any Space Lessees, together
with all Assignor’s right to all franchises, permits, certificates of occupancy,
licenses, approvals and contracts, and rights therein and thereto, respecting
the ownership, use, occupation, maintenance and operation of the Property and/or
the Improvements or any part thereof concerning, pertaining to, involving or
respecting any business or activity conducted on the Property or any part
thereof, together with all rents, issues and profits arising from all or any
portion of the Property and/or the Improvements, together with all of Assignor’s
right to all trade names under which the Property and/or the Improvements is
being operated or by which the same is generally known and all unexpired
warranties and guaranties affecting the same, together with all of Assignor’s
right, title, interest and estate in and to all plans, specifications and other
documents, instruments, contracts, agreements, claims and insurance policies of
any kind and description whatever concerning, pertaining to, used in connection
with or generated from the Property and/or the Improvements or any part thereof,
together with all proceeds of the conversion, voluntary or involuntary, or any
of the foregoing into cash or liquidated claims, including, without limitation,
proceeds of insurance and condemnation awards, if, but only to the extent the
same are within Assignor’s possession or control, subject in all cases to the
terms and conditions of the Agreement and except as may be otherwise provided
therein.

 

40

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

SERVICE CONTRACTS

 

 

 

 

 

 

 

NONE

 

 

 

41